DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 10/19/2021 is acknowledged.
Claims 11-19 are withdrawn.
Response to Amendment
	The amendment filed 5/16/2022 is entered and fully considered.
Response to Arguments
	Applicant argues the prior art does not teach the amended limitation requiring that the lithium ion additive “acts” as an effective irreversible additive. However, the previous rejection teaches that the use of Li3Ti1.8Al0.2(PO4)3 and further notes that more generally the reference teaches Li1+x+yTi2-xAlx(PO4)3 where 0 ≤ x ≤ 0.4 (“y” can increase when lithiated). The specific material used in nearly identical while the claimed material. The same material mixed with the same cathode active material will have the same properties. The examiner notes that prima facie obviousness is not rebutted by recognizing additional advantages or latent properties present but not recognized in the prior art MPEP 2145.II.
	The examiner notes that applicant does not argue that the prior art does not teach the same lithium ion additive. Instead applicant argues that the lithium ion additive “acts” differently in the prior art than in the claimed invention. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ONODERA et al. (US 2016/0233510) in view of ARBI et al. “Characterization of Lithium Insertion into NASICON-Type Li1+xTi2-xAlx(PO4)3 and Its Electrochemical Behavior” (2010).
Regarding claim 1,
	ONODERA teaches an all solid state battery made where the electrodes are made from an electrode mixture abstract. The positive electrode layers include active material [0027] in addition to non-deliquescent solid electrolyte (lithium ion additive) [0031]. To further emphasize, the deliquescent solid electrolyte is not interpreted to be the claimed lithium ion conductive ceramic material. The non-deliquescent solid electrolyte (lithium ion additive) can be oxides in a NASICON structure with generic formula LimXnYoPpOq [0032]. Where X corresponds to claimed M2 (Al, Ga, In, Sn), and Y corresponds to M1 (Ti, Ge) [0032]. The structure also incorporates (PO4)3 structure [0032]. The coefficients m, n, o, p, and q are “arbitrary positive numbers” as long as they form NASICON structure. However, the reference does not expressly teach the claimed atomic ratios.
	ARBI teaches a NASICON structure in a battery that similarly uses Li-Ti-Al-PO4 and teaches a specific formula of Li3Ti2(PO4)3 and Li3Ti1.8Al0.2(PO4)3 when lithiated (lithium ions additionally inserted into vacancy sites) Experimental. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the atomic ratios of ARBI to form the lithiated NASICON structure for a lithium battery as a simple substitution of art recognized equivalents of NASICON. One of ordinary skill in the art would naturally look to other references to find workable atomic ratios because ONODERA only teaches “arbitrary positive numbers”. Both formulas described in ARBI fall within the scope of the generic formula 1.
	Furthermore, the formulas used in ARBI are the same as those used in applicant’s disclosure (and later claimed). The same ion additive material will act in the same manner when mixed with positive electrode active material.
Regarding claim 2,
	The formulas described in ARBI include Li3Ti2(PO4)3 and Li3Ti1.8Al0.2(PO4)3 which fall within the scope of the generic formula 2.
Regarding claim 3,
	ARBI teaches a lithiated titanium-based NASICON structure Li3Ti1.8Al0.2(PO4)3 but does not teach the structure Li3Ti1.7Al0.3(PO4)3. However, the general formula for the lithiated titanium based NASICON is Li1+x+yTi2-xAlx(PO4)3 where 0 ≤ x ≤ 0.4 Experimental. Accordingly, the final structure could have a titanium content of 1.6 or higher and an Al content of 0.4 or lower. The ranges overlap the prior art of titanium content of 1.7 and aluminum content of 0.3 and are considered prima facie obvious, MPEP 2144.05.I. In addition, the claimed formula Li3Ti1.7Al0.3(PO4)3 is nearly identical to the prior art formula Li3Ti1.8Al0.2(PO4)3 which do not overlap but are close enough that one of ordinary skill in the art would expect the same properties.
Regarding claims 6 and 7,
	ONODERA teaches the positive electrode active material can be LiCoO2, LiNiO2, LiMnO4, LiFePO4 and LiNixCoymyzO2 where x, y and z are less than 1 and x+y+z=1 [0028].
Regarding claim 8,
	ONODERA teaches the electrode layer may further contain a binder [0035].
Regarding claim 9,
	ONODERA teaches the overall battery assembly includes positive and negative electrodes that are separated by a separator [0054].
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ONODERA et al. (US 2016/0233510) in view of ARBI et al. “Characterization of Lithium Insertion into NASICON-Type Li1+xTi2-xAlx(PO4)3 and Its Electrochemical Behavior” (2010) further in view of NAGASE et al. (US 2014/0329118).
Regarding claim 4,
ONODERA teaches an all solid state battery made where the electrodes are made from an electrode mixture abstract. The mixture includes active material (positive electrode active material) and non-deliquescent solid electrolyte (lithium ion conductive ceramic material) [0031]. The reference does not teach the weight ratio of active material to the lithium ion conductive material (non-deliquescent solid electrolyte). The reference is completely silent to the amount of non-deliquescent solid electrolyte used and only refers to using 5-50% by mass deliquescent solid electrolyte [0026]. However, when making a cathode from active material NAGASE teaches mixing 600mg of cathode active material with 250 mg of solid electrolyte material (12:5 ratio) [0112]. The ratio falls within the claimed range of 6:4 to 9.5:0.5. At the time of filing it would have been prima facie obvious to one of ordinary skill in the art to use the workable ratio of cathode active material and sold electrolyte material as a known concentration loading for making an operable battery. 
	Furthermore, the examiner notes that generally differences in concentration do not support patentability when the subject matter is encompassed by the prior art MPEP 2144.05.II.  In this instance, using relatively more cathode active material increases the capacity of the cell while also increasing the internal resistance of the cell. One of ordinary skill in the art would understand the loading can be changed to obtain a battery with desired specifications depending on the intended application of the battery.
Regarding claim 5,
	ONODERA teaches an all solid state battery made where the electrodes are made from an electrode mixture abstract. The mixture includes active material (positive electrode active material) and non-deliquescent solid electrolyte (lithium ion conductive ceramic material) [0031]. The reference does not teach how much active material and solid electrolyte is present in the formed positive electrode mixture layer. However, the mixture in ONODERA includes active material, non-deliquescent solid electrolyte and deliquescent solid electrolyte (binder and conductive additive are optional [0034]-[0035]). Therefore, 100% of the positive electrode mixture layer is active material, non-deliquescent solid electrolyte and deliquescent solid electrolyte. The reference further states that as little as 5% of the non-deliquescent solid electrolyte can be used [0026] and fig. 2 but also shows comparative examples where 1% and 0% non-deliquescent solid electrolyte is used [0054] and [0059]. Accordingly, the remaining 95% or more must be active material and non-deliquescent solid electrolyte (lithium ion additive). The reference does not teach the range of 80% to 98% active material and lithium ion additive. However, the claimed range and prior art range overlap and are considered prima facie obvious, MPEP 2144.05.I.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ONODERA et al. (US 2016/0233510) in view of ARBI et al. “Characterization of Lithium Insertion into NASICON-Type Li1+xTi2-xAlx(PO4)3 and Its Electrochemical Behavior” (2010) further in view of  KIM et al. “Effects of Capacity Ratios between Anode and Cathode on Electrochemical Properties for Lithium Polymer Batteries” (Dec. 2014).
Regarding claim 10,
	The prior art teaches forming a positive electrode of active material and ion conductive material as described above and forming a battery with an anode/separator/cathode structure. The reference does not teach selecting the anode and cathode material to obtain the claimed ratio of capacity. However, KIM teaches that capacity ratio of negative and positive electrodes (N/P ratio) is the most important factor in the design of lithium ion batteries and specifically tests ratios of 1.10, 1.20 and 1.30 abstract and conclusion. Accordingly, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to select the electrode materials based upon capacity ratio as an optimization of a result effective variable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712